Citation Nr: 0000202	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-06 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1970 to July 
1973.  He was in Vietnam from September 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
PTSD.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  The current evidence of record does not show that the 
appellant engaged in combat during his tour of duty in 
Vietnam.

3.  The service records and other evidence of record fail to 
corroborate the appellant's claims as to in-service 
stressors.

4.  There is no credible supporting evidence that the alleged 
in-service stressors actually occurred.  The appellant has 
not submitted sufficient evidence to allow for verification 
of claimed in-service stressors.


CONCLUSION OF LAW

Based on the current evidence of record, PTSD was not 
incurred in or aggravated by the appellant's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, he has presented a claim 
that is plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the appellant, as mandated by § 
5107(a), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While this case was undergoing development, regulatory 
provisions were changed, effective March 1997.  The changes 
were to clarify that 38 C.F.R. § 3.304 (f) was consistent 
with the decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The regulation now provides that service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) for 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (1999)).  These provisions do not 
vary significantly from the "old" criteria set forth above, 
and so the Board may proceed without prejudice to the 
appellant.  He has been notified of the elements essential to 
the granting of this claim.

Under the prior criteria service connection for PTSD required 
(1) a current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 130 (1997).  With respect to the 
first element, the United States Court of Veterans Appeals 
(Court) has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental- health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen, 10 Vet. App. at 
139.  Moreover, the Court concluded that "under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of predisposition toward development of that 
condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.304(d), (f) (1998); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).  The new criteria do not require 
the awarding of combat medals, but do require that there have 
been combat with the enemy.  However, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).

A review of the appellant's service medical records reveals 
no complaints, symptomatology, or findings of a psychiatric 
disability.  The separation examination report dated in April 
1973 indicates a normal psychiatric evaluation.  In addition, 
there is no indication of any inservice history of 
psychiatric disability.

Post service medical records show no treatment or diagnosis 
of PTSD until the appellant was examined at the VA in March 
1997, when the examining physician diagnosed him with chronic 
PTSD.  At that time, the appellant reported frequent 
intrusive thoughts and recollections of Vietnam.  He also 
reported feelings of rage and anxiety, a startle response, 
sleep disturbance, and a loss of interest in most pleasurable 
activities.

The appellant has stated that while serving on active duty in 
Vietnam, he spent most of his time "running convoys."  He 
has reported, during the aforementioned VA examination and in 
statements of record, that while stationed at An Loc, he ran 
over two or three civilians with his wrecker as he was 
rushing to safety during a mortar attack.  He also has 
reported that the fire base Tinann, he witnessed the death of 
many American soldiers during an attack on the helicopter 
pad.  Despite a request by the VA for more specific 
information regarding these alleged stressors, including 
dates, the appellant has not provided such information.  As 
such, the case will now be decided on the evidence of record.  
Sufficient details to attempt further verification have not 
been submitted.

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304 (1999).  While the 
appellant has been diagnosed with PTSD, critical elements of 
this diagnosis, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based 
wholly upon statements of history provided by the appellant.  
The question of whether he was exposed to a stressor in 
service is a factual determination and the Board is not bound 
to accept such statements simply because treating medical 
providers have done so.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992); Wood v. Derwinski, 1 Vet. App. 190, reconsideration 
denied, 1 Vet. App. 406 (1991).

Thus, recognizing that the appellant has a diagnosis of PTSD 
and that the first element of Cohen is met, the appellant's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressor actually occurred.  Even though the Board is 
compelled to presume the adequacy of the PTSD symptomatology 
and the sufficiency of the claimed in-service stressors for 
purposes of a medical diagnosis of PTSD, that is not the end 
of the inquiry.  The second prong of Cohen requires "credible 
supporting evidence" that the claimed in-service stressor 
actually occurred.  As noted above, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(emphasis added).

As an initial matter, the Board finds that the appellant is 
not shown to have engaged in combat with the enemy based on 
the evidence of record.  First, the appellant's service 
records do not support a finding that the veteran was engaged 
in combat.  His DD 214 form reflects that he was awarded the 
National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal, 1 OS (Overseas) bar, and a Marksman 
badge.  None of these military citations, however, indicate 
combat service.  Further, the DD 214 shows that the appellant 
served as a wheeled vehicle mechanic while in service.  Thus, 
the service medical records and other service records do not 
support a finding that he was engaged in actual combat.

Next, there is no other supporting evidence, except his own 
assertions, that he engaged in combat with the enemy.  
Specifically, an attempt was made to associate relevant 
records with the file, but the appellant failed to provide 
the requisite dates and other specifics needed to obtain such 
documentation.  The appellant was provided with adequate 
notice but did not follow-up.  Therefore, there is no 
evidence to support his allegation that he witnessed the 
deaths of several servicemen or killed civilians.  Finally, 
the Board notes that the appellant has indicated that he was 
exposed to combat during his service in Vietnam, including an 
involvement in installations within enemy rocket and mortar 
range.  However, the mere presence in a combat situation or 
indirect experiences of an individual is not sufficient to 
show that he was engaged in combat with the enemy.  See Wood, 
1 Vet. App. at 193.

Since the evidence does not reflect that the appellant was 
engaged in combat with the enemy, corroborating supporting 
evidence is needed to verify the claimed stressors.  In that 
regard, as mentioned above, attempts to locate supporting 
documentation have been unsuccessful, in part due to the 
appellant's lack of cooperation in clarifying exact time, 
place, and personnel involved.  No supporting documentation 
was gained from a request sent to the National Personnel 
Records Center (NPRC).  As noted, the only records associated 
with the claims file from his unit show routine assignments 
but do not indicate that there were any casualties or wounded 
at the time the appellant was stationed in Vietnam.

The Board has considered the appellant's statements that his 
PTSD is related to the aforementioned alleged events during 
service.  Although the appellant's statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The appellant lacks the medical expertise to offer an opinion 
as to the causation of any current disability.  Id.  In the 
absence of competent, credible evidence of causation, service 
connection is not warranted for PTSD.

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical or personnel 
records showing that the veteran was engaged with the enemy 
during combat.  In this case, the only evidence of in-service 
stressors is contained in the appellant's own uncorroborated 
written statements.  The Board finds, in the instant case, 
that the evidence has failed to show that he engaged in 
combat during his service in Vietnam.  Furthermore, the Board 
finds that there is no corroborating evidence to support his 
lay statements as to his claimed in-service stressors.  Thus, 
the Board concludes that there is no credible supporting 
evidence that the claimed in-service stressors actually 
occurred.

As noted above, service connection for PTSD requires three 
elements: (1) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Even when the 
medical evidence of record establishes the first element of 
the claim (a clear, unequivocal diagnosis of PTSD), the 
service medical records fail to establish the second element 
of the claim (verified in-service stressor).  Thus, there is 
no need for the Board to reach the third element of a claim 
for PTSD (causal nexus).


ORDER

Entitlement to service connection for PTSD is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

